Citation Nr: 1128951	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-17 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hip disability as a result of exposure to ionizing radiation, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's claims involving service connection for lymphoma, prostate cancer, and a bilateral hip condition, all claimed to be the result of exposure to ionizing radiation.  

In October 2008, during the pendency of this appeal, the RO granted service connection for non-Hodgkin's lymphoma of the mediastinum and assigned a noncompensable (zero percent) rating from October 2001.  Since the Veteran did not appeal the noncompensable rating or the effective date of that award, this claim has been fully resolved and is no longer at issue before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran was scheduled to testify at a hearing held before a Veterans Law Judge.  Unfortunately, the Veteran died in January 2009.  He was survived by his spouse, who is now the appellant in this case and is pursuing the Veteran's claims for the purpose of accrued benefits.  In May 2009, the appellant testified at a hearing held before the undersigned Veterans Law Judge. 

In August 2009 the Board denied entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation, for accrued benefits purposes, and remanded the claim of entitlement to service connection for a bilateral hip disability as a result of exposure to ionizing radiation, for accrued benefits purposes, for further development.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation while participating in Operation UPSHOT-KNOTHOLE in 1953.

2.  The Defense Threat Reduction Agency (DTRA) estimated that during this operation the Veteran was exposed to a maximum external gamma dose of 16.0 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 0 rem, and an internal committed dose to the prostate (beta plus gamma) of 1.0 rem.

3.  The Veteran's post-service treatment records reveal that the Veteran has been diagnosed with trochanteric bursitis of the left hip and avascular necrosis of the right hip.

4.  A private medical opinion has associated the Veteran's hip conditions with the Veteran's exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  Trochanteric bursitis of the left hip was incurred in service as a result as the Veteran's exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5121A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

2.  Avascular necrosis of the right hip was incurred in service as a result as the Veteran's exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5121A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition below, the Board finds that all notification and development action necessary to render a fair decision on the service connection claim for a bilateral hip disorder has been accomplished.

Unfortunately, the Veteran died while his claim as pending before the Board.  Upon the death of a Veteran, periodic monetary benefits to which he or she was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of death, due and unpaid for a period of not more than two years prior to death, may be paid to certain persons such as the Veteran's surviving spouse, children, or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  

In this case, the Veteran died in January 2009.  His surviving spouse, the appellant, was properly substituted as the claimant in this appeal when she testified at a hearing held before the undersigned Veterans Law Judge in May 2009.  Therefore, the Board may proceed to adjudicate the claim of entitlement to service connection for a bilateral hip disability as a result of exposure to ionizing radiation, for accrued benefits purposes.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a condition claimed as due to radiation exposure can be established in one of three ways:  (1) by demonstrating that the condition at issue is one of types of cancer that are presumptively service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309; (2) by demonstrating direct service connection under 38 C.F.R. § 3.303(d), a task that "includes the difficult burden of tracing causation to a condition or event during service", Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); or (3) by demonstrating direct service connection under 38 C.F.R. § 3.303(d), with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is one of the "radiogenic diseases" listed by the Secretary of VA in § 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  This third route is essentially just another way of showing direct service connection but with certain added assistance VA in developing the facts pertinent to the claim. 

The term radiation-exposed Veteran means either a Veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  In this case, the record confirms the Veteran participated Operation UPSHOT-KNOTHOLE, which was an atomic test series performed in 1953.  Since this is radiation-risk activity, he was clearly exposed to radiation while on active duty.

The DTRA estimated that during his participation in Operation UPSHOT-KNOTHOLE, the Veteran was exposed to a maximum external gamma dose of 16.0 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 0 rem, and an internal committed dose to the prostate (beta plus gamma) of 1.0 rem.

As such the first and third methods of establishing service connection are not available to the appellant, since the Veteran's bilateral hip disorders discussed below as diagnosed as avascular necrosis and trochaneric bursitis, are not diseases listed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309, and are not listed as "radiogenic diseases" under 38 C.F.R. § 3.311(b).  

The Veteran's service treatment records reveal that the Veteran was treated for knee pain following a motor vehicle accident in service in December 1952.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any hip disorder.

In May 2000 the Veteran was diagnosed with left hip trochanteric bursitis in May 2000.  In December 2001 the Veteran complained of bilateral hip pain.  The pain was reported to be greater on the right than the left.  An evaluation of the hip revealed avascular necrosis "likely related to steroid therapy in the past for his lymphoma."

An X-ray examination in March 2002 revealed an abnormal aspect to the right femoral head and a portion of the femoral neck not present on the prior study.  The Veteran was noted to have an unremarkable left hip.

In October 2002 the Veteran was diagnosed with avascular necrosis of the right hip.  In a statement dated in August 2004, Dr. P.D. indicating that the Veteran had a bilateral hip condition secondary to ionizing radiation.  No rationale for the statement provided.

At a hearing before the undersigned Veterans Law Judge, the Veteran's widow reported that the Veteran had undergone bilateral hip replacement.  She stated that after completing chemotherapy the Veteran began having hip trouble.  He hobbled and the hip was painful.  She indicated that the femur had died from the inside.  The Veteran's widow stated that she believed that his hip degeneration could have been caused by the medications that the Veteran took for his cancer.

The Board finds that, affording the appellant the benefit of the doubt, entitlement to service connection for a bilateral hip disorder due to exposure to ionizing radiation, is warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any hip disorder.  However, the record reveals that the Veteran was a participant in Operation UPSHOT-KNOTHOLE, an atomic weapons test in 1953, and that the Veteran was exposed to ionizing radiation in service.  The Veteran's post-service treatment records reveal that the Veteran was diagnosed with a left hip trochanteric bursitis and avascular necrosis of the right hip.  The Veteran's avascular necrosis was indicated in a physician's statement to likely be due to the Veteran's treatment with steroids for lymphoma.  However, in a statement dated in August 2004, Dr. P.D. indicated that the Veteran had a bilateral hip condition secondary to ionizing radiation.  Although additional evidence has been associated with the claims file subsequent to the Veteran's death in January 2009, this evidence may not be considered in regard to the claim of entitlement to service connection.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  As such, the evidence is in relative equipoise regarding whether the Veteran's bilateral hip disorder is associated with his exposure to ionizing radiation in service and, therefore, service connection for trochanteric bursitis of the left hip and avascular necrosis of the right hip is granted.


ORDER

Service connection for trochanteric bursitis of the left hip is granted for accrued benefits purposes.

Service connection for avascular necrosis of the right hip is granted for accrued benefits purposes.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


